Case 1:18-cv-09339-VSB Document 15 Filed 10/30/18 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

RAYMOND GREENLEE, Derivatively on Case No, 1:18-cv-09339
Behalf of MACQUARIE INFRASTRUCTURE
CORPORATION,

Plaintiff,
STIPULATION AND [PROPOSED]
Vv. ORDER

JAMES HOOKE, JAY DAVIS, LIAM
STEWART, RICHARD D. COURTNEY,
MARTIN STANLEY, NORMAN H. BROWN,
JR., GEORGE W. CARMANY IIT, RONALD
KIRK, H.E. LENTZ, and QCUMA
SANANIKONE

Defendants,
-and-

MACQUARIE INFRASTRUCTURE
CORPORATION, a Delaware corporation,

Nominal Defendant.

 

 

Nominal defendant Macquarie Infrastructure Corporation ("Macquarie" or the
“Company"), and individual defendants James Hooke, Jay Davis, Liam Stewart, Richard D.
Courtney, Martin Stanley, Norman H. Brown, Jr., George W. Carmany III, Ronald Kirk, H.E.
Lentz, and Ouma Sananikone, ("Individual Defendants," and together with Macquarie,
"Defendants") together with plaintiff Raymond Greenlee ("Plaintiff," and together with
Defendants, “Parties"), hereby respectfully move the Court for entry of an order temporarily
staying the above-captioned action ('Stay Stipulation"). In support of this Stay Stipulation, the
Parties state as follows:

WHEREAS, on October 12, 2018, Plaintiff filed a complaint in this Court, Case No.

1:18-cv-09339, against Defendants, who are certain current and former directors and officers of
Case 1:18-cv-09339-VSB Document 15 Filed 10/30/18 Page 2 of 5

nominal defendant Macquarie, including all members of Macquarie’s board of directors as of
October 12, 2018 (the “Greenlee Action");

WHEREAS, on April 23, 2018, plaintiff City of Riviera Beach General Employees
Retirement System filed a class action alleging violations of federal securities laws (Case No.
1:18-cv-03608) (the "Riviera Action"); and on April 27, 2018, plaintiff Daniel J. Fajardo filed a
related class action alleging violations of federal securities laws (Case No. 1:18-cv-03744) (the
"Fajardo Action," and with the Riviera Action, the "Federal Securities Actions");

WHEREAS, the Federal Securities Actions and the Greenlee Action arise out of
substantially similar operative facts, as each action allege that the Individual Defendants made
false and misleading statements on behalf of the Company concerning utilization and
profitability of the Company's International-Matex Tank Terminals subsidiary;

WHEREAS, motions for consolidation and appointment of lead plaintiff and lead counsel
in the Federal Securities Actions are currently pending before the Honorable Vernon 5.
Broderick;

WHEREAS, Plaintiff and Defendants have communicated about how best to efficiently
litigate the Green/ee Action in light of the pending Federal Securities Actions;

WHEREAS, based on the circumstances of the instant action, including the below
agreements bet'veen the Parties, such as the Defendants’ agreement to provide Plaintiff with
reasonably prompt access to any discovery that may be produced in the Federal Securities
Actions and/or related matters, and Defendants’ agreement to provide reasonable advance notice
to Plaintiff of any formal or informal mediation that may occur in the Federal Securities Actions
and not to object to Plaintiff's participation therein, the Parties agree that it is in the best interests

of the Company to temporarily stay this action, as set forth below,
Case 1:18-cv-09339-VSB Document 15 Filed 10/30/18 Page 3 of 5

NOW, THEREFORE, IT [S HEREBY STIPULATED AND AGREED by Plaintiff and
Defendants, through their undersigned counsel of record, and subject to the approval of the
Court, as follows:

1, Defendants accept service of the summons and complaint in the Greenlee Action
as of today’s date.

2, This Greenlee Action, including all deadlines and hearings, is hereby temporarily
stayed pending the anticipated consolidation of the Federal Securities Actions and entry of an
order on defendants’ anticipated motion to dismiss in the Federal Securities Actions;

3. Within thirty (30) days upon entry of an order on defendants' anticipated motion
to dismiss in the Federal Securities Actions, the Parties shall meet and confer and submit a
proposed schedule to the Court for further proceedings in the Greenlee Action;

4. Notwithstanding the stay of the Greenlee Action, Plaintiff may file an amended
complaint during the pendency of the stay. Defendants shall be under no obligation to respond
to the current complaint or any subsequent complaint while the Greenlee Action is temporarily
stayed;

3. Defendants agree to promptly provide Plaintiff's counsel in this Greenlee Action
with copies of any written discovery materials produced by any Defendant and/or the Company,
in the Federal Securities Actions, in any related derivative action or in response to any inspection
demand by a Macquarie shareholder who files a related derivative action. Copies of any such
written discovery materials will be provided to Plaintiff's counsel in this Greenlee Action subject
to the same terms and conditions under which they were produced in the Federal Securities
Actions, in any related derivative action or in response to any inspection demand by a Macquarie

shareholder who files a related derivative action;
Case 1:18-cv-09339-VSB Document 15 Filed 10/30/18 Page 4 of 5

6, Defendants agree to provide Plaintiff with reasonable advance notice of any
mediation that takes place in regards to the Federal Securities Actions or any other factually-

related derivative or shareholder action and shall not object to Plaintiff's participation therein;

and

7. By entering into this Stay Stipulation, the Parties do not waive any rights not
specifically addressed herein, including the right to pursue formal discovery and/or file any

motion (including a motion to lift this proposed temporary stay) that any Party deems

appropriate.

Dated: October 30, 2018

Dated: October 30, 2018

THE ROSEN LAW FIRM, P.A.

Atte “flin

PHILLIP KIM ! "

275 Madison Avenue, 34" Floor
New York, New York 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827
E-mail: pkim@rosenlegal.com

TIMOTHY W. BROWN

THE BROWN LAW FIRM, P.C,

240 Townsend Square

Oster Bay, NY 11771

Telephone: (516) 922-5427

Facsimile: (516) 344-6204

E-mail: tbrown@thebrownlawfirm.net

Attorneys for Plaintiff Raymond Greenlee

WINSTON & STRAWN LLP

ron€ Cpr

 

JOHN EF. SCHREIBER
Case 1:18-cv-09339-VSB Document 15 Filed 10/30/18 Page 5of5

333 S. Grand Avenue

Los Angeles, CA 90071-1543
Telephone: (213) 615-1700
Facsimile: (213) 615-1750
E-mail: jschreiber@winston.com

200 Park Avenue

New York, NY 10166-4193
Telephone: (212) 294-6700
Facsimile; (212) 294-4700

Attorney for Individual Defendants Liam
Stewart, Jay A. Davis, Richard D. Courtney,
Martin Stanley, Norman H. Brown, Jr., George
W. Carmany, III, H.E. Lentz, Ouma Sananikone,
Ronald Kirk, and James Hooke

 

Dated: October 30,2018” WHITE & CASE LLP

VA RT

DOUGLAS BAUMSTEIN

1221 Avenue of the Americas
New York, NY 10020-1095
Telephone: (212) 819-8200
Facsimile: (212) 354-8113

Attorney for Nominal Defendant Macquarie
Infrastructure Corporation
